ORDER
Petitioner has served and filed a petition for a writ of mandamus, and asks for expedited review of this matter. *367Additionally, petitioner moves to be allowed to file certain documents under seal.
This Court agrees to consider this matter in its original jurisdiction. Further, the motion for expedited consideration is granted, and the matter shall proceed as specified in this order.
As to the motion to seal, this Court declines to make any ruling on this motion at this time. Until this motion is ruled on, the Clerk of this Court shall treat these documents as if they are sealed.
Additionally, the State Retirees Association of South Carolina moves to be allowed to file a response as an amicus curiae in support of the position taken by the petitioner. This motion is granted.
Respondent shall serve and file a response to the petition for a writ of mandamus and motion to seal filed by petitioner by 10:00 a.m. on Monday, April 15, 2013. Any response by the amicus curiae shall be served and filed by 10:00 a.m. on Monday, April 15, 2013.
Petitioner may serve and file a reply to any response filed by respondent, and respondent may serve and file a reply to any response filed by the amicus curiae. These replies shall be served and filed by 3:00 p.m. on Monday, April 15, 2013.
Due to the short time periods involved, any documents filed with this Court must be hand-delivered to this Court by the date and time specified above. Further, any documents served on any counsel in this matter (or a party if unrepresented by counsel) shall be served by hand-delivery by the date and time specified above. The parties may, however, agree to serve these documents by e-mail or fax as long as the e-mail or fax is sent by the date and time specified above.
Oral arguments on this matter are hereby scheduled for 8:30 a.m. on Tuesday, April 16, 2013, in the Supreme Court Courtroom in Columbia, South Carolina. The petitioner and respondent will be advised of the times allocated for oral argument by separate correspondence. The parties are warned that this matter may be decided by the Court based *368solely on the petition, responses, replies and argument without any further briefing.
/s/Jean Hoefer Toal, C.J.
FOR THE COURT